DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, figures 1A-4D, claims 1-9 and 12-17, in the reply filed on August 17, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner is withdrawing claim 9. This is because claim 9 requires “wherein the channel area reaches the buried well.” However, figures 1A-2 do not show the channel 130 reaching the buried well 190. Therefore, the elected species does not have support for claim 9.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2020 was considered by the examiner.
Examiner is requesting English translations of the EPO office actions dated October 7, 2020, and January 24, 2022, for EPO application 20 175 377.9. This EPO application shares the same priority document as the current application, and it appears the references cited on the IDS came from these office actions. Examiner requires English translations in order to understand the rational of why the cited references read upon the claims.

Drawing Objections
The drawings are objected to because:
In ¶ 0037, Applicant calls element 132 a “terminal” and a “body terminal”, and in ¶¶ 0038-39 Applicant calls element 132 a “terminal” and a “bulk terminal”. Applicant needs to use only one label per element number. Applicant needs to correct this throughout the specification.
In the above same paragraphs Applicant calls element 142 a “conduction terminal” and a “terminal”. Applicant needs to use only one label per element.
Applicant needs to check all element labeling, and verify that only one label is being used per element number.
Based upon the number of elements shown, and the size of the figures as filed, Examiner is requiring Applicant file new drawings where no more than two figures are shown on a page. This will facilitate a clearer understand of the application both at time of Examination, and in the future.
The figures do not show the limitation of claim 13. The figures show, a doped area (140) covering a portion of the channel area (130). The figures do not show, wherein the doped area (140) is electrically coupled to the first electrically-conductive element (220 or 180). This is because the according to claim 1 the first electrically-conductive element (220 or 180) is located in a trench (170).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 12, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Koepp et al. (US 2016/0268423 A1) (“Koepp”).
Regarding claim 1, Koepp teaches at least in figures 1-3A:
a first semiconductor region (a region including 201) of a substrate (100); 
a first trench (area occupied by 211/271/270/213/210; collectively A) delimiting the first semiconductor region (201) on a first side (201 is on the left side); 
a first electrically-conductive element (either 210 or 270) located in the first trench (A); 
a channel area (220) in contact with the first semiconductor region (201); and 
a first area of contact with the first semiconductor region (201 and 220 have a first area of contact where they meet), 
wherein the channel area and the first area of contact are on the same surface side of the substrate (figure 1 shows 220 and 201 contact on the same surface side).
Regarding claim 2, Koepp teaches at least in figures 1-3A:
wherein a portion of the first semiconductor region (a portion of 201) is located between the channel area (220) and the first area of contact (as best examiner understands this limitation Application is talking about Applicant figure 2 element 130 being underneath element 140. Koepp teaches this in figure 3A, where the channel 220 is underneath element 201. If Applicant disagrees Applicant needs to provide an annotated drawing showing this limitation in the figures of their elected species).
Regarding claim 3, Koepp teaches at least in figures 1-3A:
a second trench delimiting the first semiconductor region on a second side opposite to the first side; and a second electrically-conductive element located in the second trench (this limitation is directed to having a plurality of trench gates. Figure 1 shows a plurality of trench gates. Therefore, Koepp teaches this limitation).
Regarding claim 4, Koepp teaches at least in figures 1-3A:
wherein a portion of the second electrically-conductive element is located opposite the channel area (220 is the channel. On either side of 220 is a gate trench A. In each gate trench A there is an electrically-conductive element 210 or 270. Element 210 or 270 on the top and bottom of a section of 220 can be considered the first and second electrically-conductive element. Therefore, Koepp teaches this limitation.).
Regarding claim 5, Koepp teaches at least in figures 1-3A:
further comprising a first gate (210 or 270) located in the first trench (A).
Regarding claims 6, and 17, Koepp teaches at least in figures 1-3A:
wherein the first trench (A) reaches a buried well (15; ¶ 0039, where 15 is a doped layer, and can be considered a buried well).
Regarding claim 7, Koepp teaches at least in figures 1-3A:
wherein a second portion (225) of the first semiconductor region (201) is located between the channel area (220) and the buried well (15) (figures 1-3 show that 225 is underneath A, and as such there is a portion of 225 between 15 and 220 based upon the totality of the figures).
Regarding claim 8, Koepp teaches at least in figures 1-3A:
wherein a portion of the first electrically-conductive element is located opposite the second portion of the first semiconductor region (as shown in figure 1 210/270 of one trench is located opposite of 210/270 of another trench).
Regarding claim 12, Koepp teaches at least in figures 1-3A:
wherein the first semiconductor region (201) has decreasing doping levels from the first area of contact with the first semiconductor region (as shown in figure 2 element 201 is comprised of 201a and 201. Per ¶ 0039, 201a is more heavily doped than 201).
Regarding claim 15, Koepp teaches at least in figures 1-3A:
Figure 1 shows a plurality of transistors.
Regarding claim 16, Koepp teaches at least in figures 1-3A:
a first semiconductor region (a region including 201) of a substrate (100); 
a first trench (area occupied by 211/271/270/213/210; collectively A) delimiting the first semiconductor region (201) on a first side (201 is on the left side); 
a first electrically-conductive element (270) located in the first trench (A); 
a first gate (210) located in the first trench (A); 
Regarding the limitations,
a second trench delimiting the first semiconductor region on a second side opposite to the first side; a second electrically-conductive element located in the second trench; a second gate located in the second trench; a channel area in contact with the first semiconductor region located between the first trench and the second trench; 
this is a copy of the first gate. As can be seen there are a plurality of gates shown in figure 1.
a channel contact area contacting the channel area (any portion 220 can be considered a channel contact area);
a first source/drain area (201) comprising a branch between the first trench and the second trench located on a front surface side of the substrate (as shown in figure 1 element 201 has fingers or branches), 
the branch partially surrounding the channel contact area and being located above the channel area (201 partially surrounds 220 and as can be seen in figure 3A it is located about the channel area); and 
a second source/drain area (205) located on the same front surface side of the substrate and laterally spaced apart from the first source/drain area (201) (this is shown in figure 1).
Regarding claim 17, Koepp teaches at least in figures 1-3A:
wherein the first and second trenches reach a buried well located on a rear surface side of the semiconductor substrate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koepp, in light of teaching reference Arif et al., “A comparative study on SOI MOSFETS for low power applications”, Research Journal of Applied Sciences, Engineering and Technology · March 2013, pgs. 2586-2591 (“Arif”).
Regarding claim 13, Koepp teaches at least in figures 1-3A:
a doped area (280) covering a portion of the channel area (220).

Koepp does not teach:
wherein the doped area is electrically coupled to the first electrically-conductive element.

However, the doped area (280) is a body connection. Connecting the first electrically-conductive element (gate 210/270) to the body contact creates a DTMOS (dynamic threshold voltage mosfet. Arif figure 8. It would have been obvious to one of ordinary skill in the art that they could have connected the device of Koepp in such a fashion if during the design period for one of ordinary skill in the art their design required such a device. It would have been obvious for one of ordinary skill int eh art to do this because it is easier to use an existing transistor and simply connect the gate to the body instead of designing, or fabricating, and entirely different transistor.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koepp 
Regarding claim 14, 
Claim 14 requires a redefinition of what the doped area is. Here the doped area could be considered a portion of 201. This would require the source being connected to the gate. This is generally not done as it will turn the device off. However, it could be done to test the leakage current of the device. This is because with this configuration the only current which would pass through the channel is leakage current.  As such it would have been obvious to one of ordinary skill in the art to make this connection in order test the transistor’s leakage current.
wherein the doped area comprises a branch extending between the first electrically-conductive element and an area of contact with the channel area (in figure 1 we see that 201 extend between the trench gate A and has a region outside of the trench gate A. These fingers are considered the branch area)

Examiner Note
	It appears that Applicant in the claims, see claim 1, is attempting to go to broad. Examiner recommends Applicant use the same terminology in the claims that they use in the disclosure. Further, Examiner recommends Applicant claim the conductivity type, e.g. n-type, p-type, n+ type, etc. Additionally, Examiner recommends Applicant provide an annotated figure showing how claim 1, 13, and 16 read upon the Applicant’s figures 1A-2. Examiner believes that the above will facilitate prosecution of the current application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822